Citation Nr: 0829927	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-12 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether a substantive appeal was timely filed with 
respect to a claim for entitlement to a rating in excess of 
10 percent for residuals of a left wrist gunshot wound.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to special monthly pension 
(SMP) by reason of the need for regular aid and attendance of 
another person.

3.  Entitlement to SMP by reason of the need for regular aid 
and attendance of another person.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

A motion to advance this case on the Board's docket has been 
granted.  See 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The RO denied entitlement to a rating in excess of 10 
percent for residuals of a left wrist gunshot wound by 
decision dated in April 2004.  He was notified of the 
decision on May 7, 2004.

2.  He filed a notice of disagreement (NOD) in October 2004.

3.  A statement of the case (SOC) was issued on December 10, 
2004, and the veteran was notified of his appellate rights.  
He was told he had 60 days from the date of the SOC or the 
remainder of one year from the date he was notified of the 
decision in which to appeal, whichever was longer.

4.  Both the notice of the rating decision and the SOC were 
mailed to the veteran's address of record and there is no 
indication that either notice letter was returned as 
undeliverable, nor has he so maintained.

5.  In his April 2005 substantive appeal, the veteran 
indicated his intent to appeal another issue but did not 
appeal the issue of an increased rating for a left wrist 
disability

6.  In November 2007, nearly three years after the SOC, the 
veteran addressed the issue of an increased rating for a left 
wrist gunshot wound.

7.   In an August 2002 rating decision that was not timely 
appealed, the RO denied a claim of entitlement to a SMP by 
reason of the need for regular aid and attendance of another 
person.

8.   The evidence added to the record since August 2002, when 
viewed by itself or in the context of the entire record, is 
neither cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the claim.

9.  The veteran's single service-connected disability is 
residuals of a gunshot wound, left wrist, with ulnar 
neuropathy, scar, and involvement of flexor muscles, rated as 
10 percent disabling.  His combined disability rating is 10 
percent.  

10.  His nonservice-connected disabilities include a low back 
disorder, a cervical spine disorder, an eye disorder, 
hypertensive cardiovascular disease, degenerative joint 
disease of the shoulders, right shoulder bursitis, and high 
blood pressure.  His combined disability rating for pension 
purposes is 90 percent.  

11.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  

12.  The veteran is not unable to feed or clothe himself, 
bedridden, or incapable of attending to the needs of nature 
without assistance.  

13.  The veteran's disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.


CONCLUSIONS OF LAW

1.  The veteran did not file a timely substantive appeal with 
respect to the issue of entitlement to an increased rating 
for residuals of a left wrist gunshot wound and the claim is 
dismissed for lack of jurisdiction.  38 U.S.C.A. §§ 7104, 
7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.302, 20.303 (2007).

2.  The August 2002 rating decision which denied the 
veteran's claim of entitlement to SMP by reason of the need 
for regular aid and attendance of another person is final. 38 
U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002).

3.  The evidence received subsequent to the August 2002 
rating decision is new and material and the requirements to 
reopen the claim have been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2007).

4.  The criteria for SMP by reason of the veteran being in 
need of the regular aid and attendance of another person due 
to disabilities have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of Appeal for Increased Rating for Gunshot 
Wound, Left Wrist

Under the relevant regulations, an appeal consists of a 
timely filed NOD in writing and, after an SOC has been 
furnished, a timely substantive appeal.  38 C.F.R. § 20.200 
(2007).  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  If an SOC addresses several issues, 
the appeal must either indicate that it is being perfected as 
to all issues or must specifically identify the issues 
appealed.  38 C.F.R. § 20.202 (2007).  

Additionally, a veteran may request an extension of the 60-
day period for filing a substantive appeal for good cause.  
The request for such an extension should be in writing and 
must be made prior to the expiration of the time limit for 
filing the substantive appeal. 38 C.F.R. §§ 20.202, 20.303 
(2007).

In this case, the RO denied entitlement to an increased 
rating for residuals of a left wrist gunshot wound by 
decision dated in April 2004.  The veteran was notified of 
the decision on May 7, 2004.  In October 2004, he filed an 
NOD.  An SOC was issued on December 10, 2004, and he was 
notified of his appellate rights.  He was told he had 60 days 
from the date of the SOC or the remainder of one year from 
the date he was notified of the decision in which to appeal, 
whichever was longer.

In his April 2005 substantive appeal, the veteran indicated 
his intent to appeal the issue of entitlement to SMP, but did 
not appeal the issue of an increased rating for residuals of 
a left wrist gunshot wound.  It was not until the November 
2007 Statement of Accredited Representative that the issue of 
an increased rating for residuals of a left wrist gunshot 
wound was raised.

As an initial matter, the Board finds that the veteran was 
given proper notification of the unfavorable rating decision 
and the laws and regulations in the SOC.  Specifically, the 
mailing of the SOC falls under the "presumption of 
regularity" for business documents.  That is, absent clear 
and convincing evidence to the contrary, the official acts of 
public officials are presumed to have discharged their duty.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992).  

As noted, the notification letters were both sent to the 
veteran's last known address of record at that time, and it 
is not indicated that either letter was returned as 
undeliverable, nor has he so maintained.  Further, it appears 
that the RO has continued to send correspondence to him at 
the same address and there is evidence that it has been 
received.  As this presumption of regularity is only overcome 
by "clear evidence to the contrary," and no such "contrary" 
evidence is shown in this case, the date of mailing of the 
SOC will be presumed to be the same as the date of the SOC - 
December 10, 2004.  See 38 C.F.R. § 20.302. 

There is no question that the veteran did not file a formal 
appeal with respect to his increased rating claim within the 
60 days from the date the RO mailed the SOC or within the 
remaining one year period from the date of the mailing of the 
notification of the rating decision, nor did he request an 
extension of time in order to do so.

The law is clear that a substantive appeal must be filed with 
the agency of jurisdiction within the appropriate time frame.  
The Board is bound by the laws and regulations of VA.  See 38 
U.S.C.A. § 7104 (West 2002).  In this case, there is no 
evidence that the substantive appeal was received by a VA 
entity within the 60 days from the date the RO mailed the SOC 
or within the remaining one year period from the date of the 
mailing of the notification of the rating decision.  

By correspondence dated in June 2008, the Board notified the 
veteran of the jurisdictional defect in his increased rating 
claim.  However, he failed to respond within 60 days.  
Because he did not file a timely substantive appeal with 
respect to a claim for an increased rating for residuals of a 
left wrist gunshot wound, the issue is dismissed as the Board 
does not have jurisdiction of the issue.  

II.  New and Material Evidence to Reopen Claim for SMP

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluated the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  Because 
the veteran filed his claim after this date, the amended 
version of the law is applicable in this case.  Under the 
revised regulation, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

The Board has the jurisdictional responsibility to consider 
whether it was proper to reopen the claim, regardless of the 
RO's determination.  The Board will determine whether new and 
material evidence has been received and, if so, consider 
entitlement to service connection on the merits.  Jackson v. 
Principi, 265 F.3d 1366 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The veteran filed a claim of entitlement to SMP by reason of 
the need for regular aid and attendance of another person in 
July 2001. This claim was originally denied in an August 2002 
rating decision.  He did not appeal and that issue became 
final.  In December 2003, he filed to reopen his claim of 
entitlement to SMP.  In April 2004, the RO reopened the claim 
but then denied it on the merits. 

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim for of entitlement to SMP by 
reason of the need for regular aid and attendance of another 
person.  

The evidence of record at the time of the last final August 
2002 rating decision, which denied the veteran's claim of 
entitlement to SMP, included service medical records; a July 
2001 Income-Net Worth and Employment Statement; VA outpatient 
treatment records; a February 2002 VA Aid and Attendance 
examination report; a March 2002 VA heart examination report; 
and a February 2002 VA spine examination report. 

Based on the above evidence, the RO denied the veteran's 
claim for entitlement to SMP by reason of the need for 
regular aid and attendance of another person in August 2002.   
The RO stated that entitlement to SMP was denied because 
there had been no evidence submitted to show that he was so 
helpless as to be permanently bedridden or in need of the 
regular aid and attendance of another person to attend to the 
routine activities of daily living.

The evidence added to the record since the time of the last 
final denial in August 2002 includes additional VA outpatient 
treatment records; a March 2004 VA spine examination report; 
March 2004 and October 2005 VA aid and attendance examination 
reports; a VA neurological examination report; and an October 
2005 VA eye examination report. 

The Board finds that this evidence, specifically the March 
2004 and October 2005 VA aid and attendance examination 
reports, serves as a basis for reopening his previously 
denied claim of entitlement to SMP. Indeed, this evidence was 
not previously before agency decision makers and is not 
cumulative or redundant of evidence associated with the 
claims file at the time of the last final decision in August 
2002.  

Further, the updated information concerning the veteran's 
helplessness and need of the regular aid and attendance of 
another person or lack thereof raises a reasonable 
possibility of substantiating his claim.  In sum, the 
requirements under 38 C.F.R. § 3.156(a) have been satisfied 
and the claim of entitlement to SMP is reopened.

III.  Entitlement to SMP Based on the Need for Regular Aid 
and Attendance

Having determined that sufficient evidence has been submitted 
to reopen the claim of entitlement to SMP, the Board will now 
turn to the question of whether the veteran is entitled to 
SMP by reason of the need for the regular aid and attendance 
of another person.

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 2002).  For pension purposes, a 
person shall be considered to be in need of regular aid and 
assistance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity, or (2) helpless 
or blind, or so near helpless or blind as to need the regular 
aid and attendance of another person.  38 U.S.C.A. § 1502(b) 
(West 2002); 38 C.F.R. § 3.351 (2007).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the veteran to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the veteran remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2007).

An April 2004 rating decision lists his sole service-
connected disability as residuals of a gunshot wound, left 
wrist, with ulnar neuropathy, scar, and involvement of flexor 
muscles, rated as 10 percent disabling.  His nonservice-
connected disabilities include a low back disorder (40%), a 
cervical spine disorder (40%), an eye disorder (30%), 
hypertensive cardiovascular disease (30%), degenerative joint 
disease of the shoulders (10%), right shoulder bursitis (0%), 
and high blood pressure (0%).  His combined disability rating 
for pension purposes is 90 percent.  He was granted 
entitlement to a nonservice-connected permanent and total 
evaluation by rating decision dated in August 2002.

After a careful review of the evidence of record, it is the 
decision of the Board that the veteran is not entitled to SMP 
benefits based on the need for regular aid and attendance.  
The medical evidence does not indicate that he meets the 
criteria outlined in 38 C.F.R. § 3.351.  

To this end, the Board places significant probative value on 
VA examinations conducted in March 2004 and October 2005, 
undertaken specifically for the purpose of addressing his 
claim for aid and attendance.  At those times, the veteran 
was not hospitalized and not bedridden.  Further, although he 
propelled himself in a wheelchair and was prescribed an 
electric scooter for long-distance travel, he was not totally 
confined to a wheelchair and used a walking cane or Canadian 
(forearm) crutches for walking short distances.  

Moreover, he was noted to be afflicted with pseuodoaphakia, 
but his vision was corrected with glasses.  Although the 
October 2005 examiner classified him as "wheelchair 
ridden," he also noted that the veteran ambulated using a 
walking cane to walk indoors and Canadian crutches to walk 
outdoors.  The examiner also noted that he was able to walk 
without the assistance of another person.  

The examination report indicated that the veteran was able to 
leave the home at any time, although a "walker helper" was 
recommended for travel.  He was able to dress and undress, 
feed, and walk without assistance  In fact, he reported that 
during a typical day he "walks in the house and prepares the 
coffee in the morning, prepares the breakfast, then watches 
television, listens to the radio, goes to [the] supermarket 
accompanied by his wife."  At his March 2004 examination, he 
also reported doing light duties around the house and 
repairing appliances.  

Although the October 2005 examiner noted that the veteran was 
"dependent to his daily living needs requirements, 
wheelchair ridden," this is not reflected by the evidence of 
record.  Because the evidence does not show that he was 
unable to prepare his food, was unable to take care of daily 
self-care activities, or was otherwise in need of regular aid 
and attendance as envisioned by the regulation, the Board 
concludes that the veteran is not entitled to SMP based on 
the need for regular aid and attendance.  Given that the 
weight of the evidence is against his claim, an award of SMP 
benefits based on aid and attendance is not in order.    

IV.  The Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's duties to assist claimants and 
has kept the veteran informed of its actions to develop the 
record, of the need for him to submit specific types of 
competent evidence that will substantiate his claim, and of 
the specific reasons for denying his claim.  Specifically, by 
letter dated in January 2002, the veteran and his 
representative were given notice of the information and 
evidence necessary to substantiate the claim.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, as the Board has found above that sufficient 
evidence has been submitted to reopen the claim for 
entitlement to SMP, the issue of proper notice for the 
evidence needed to reopen a previously denied claim is moot 
and there is no prejudice in issuing a final decision.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
veteran submitted private treatment records.  Further, he was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.    

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  To that end, it appears that all medical records 
identified by the veteran have been associated with the 
claims file, including VA outpatient clinical records.  
Moreover, he underwent VA examinations in March 2004 and 
October 2005 expressly for the purpose of addressing the 
claim on appeal.

As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

A substantive appeal with respect to a claim for an increased 
rating for residuals of a left wrist gunshot wound was not 
timely filed and the claim is dismissed for lack of 
jurisdiction.

New and material evidence having been received, the 
application to reopen a claim of entitlement to SMP by reason 
of the need for regular aid and attendance of another person 
is granted.  The appeal is allowed to this extent.

The claim for entitlement to SMP by reason of the need for 
regular aid and attendance of another person due to 
disabilities is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


